DETAILED ACTION
Notice to Applicant
Claims 1-10 are pending and are examined herein. This is the first action on the merits.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  the limitation “multiple branch portions for arranging the wires from a trunk portion on which the multiple wires are arranged toward each cell are provided” is confusing.  Appropriate correction is required, such as rephrasing: “multiple branch portions for arranging the wires toward each cell are provided off of a trunk portion on which the multiple wires are arranged.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding Claims 1 and 6, the phrase “a conductor portion to be the multiple wires” is unclear because it is unclear what “to be the multiple wires” means. How is the “conductor portion” related to the earlier introduced “multiple wires formed on the base film”? Is it a different feature or the same as “wires”? The Office has interpreted this confusing phrase as basically some portion of conductive trace(s) on a first surface of the base film. 
	Regarding Claims 5 and 10, the phrase “the wires are, in one-to-one correspondence, electrically connected to each other at multiple locations” has a vague antecedent (presumably “multiple wires” from e.g. claim 1) with an unclear relation between the vague antecedent “wires.” If each upper wire is connected to each lower wire at a plurality of locations that should be spelled out more clearly. For purposes of prior art examination, the claim has been interpreted to read broadly on a configuration like the embodiment shown in instant Fig. 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 2014/0370343 to Nomoto et al.) in view of Casson (US Patent No. 5,502,889 to Casson et al.).
	Regarding Claim 1, Nomoto teaches:
a flexible printed circuit board comprising a base film 11 and multiple wire traces 17/18 formed on the base film (Fig. 3A, paras 0063-0068)

    PNG
    media_image1.png
    1067
    593
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    831
    594
    media_image2.png
    Greyscale

wherein in a region attached to a battery including multiple arrayed cells the conductive traces are provided on only one surface of the base film (Fig. 1, para 0060)
wherein the circuit board includes multiple conductive portions configured to electrically connect a top trace to a bottom trace through a conductive via (Fig. 3a)
	Nomoto does not explicitly teach:
wherein “at at least part of a region apart from the region attached to the battery” a conductive trace is formed on both sides of the base film connected by a conductive via
	Circuit boards with inter-surface vias for connecting traces on both sides were conventional in the circuit board art. Casson, for example, teaches plated conductive through holes for connecting conductive traces on opposite sides of a circuit board (Figs. 1a-c), and teaches that such double-sided circuits provide more room to accommodate traces and parts with sufficient spacing (columns 1-2). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a dual-sided circuit board with conductive vias away from the cell connection towards the controller or other gathering point on the circuit board, in order to increase the density of connections possible (see e.g. bottom of column 1 to top of column 2 of Casson) or to provide ways of crossing conductive vias on opposite surfaces in order to shorten overall conductive trace length, thereby saving on material costs (e.g. copper).
	Regarding Claim 2, Nomoto teaches:
reinforcing plate 23a attached to a region with a conductive via
	Although Nomoto does not explicitly teach conductive through-holes, Casson, as discussed above, teaches such conductive vias for connecting opposite side conductive traces, and it would have been obvious to one of ordinary skill in the art use such through holes in order to increase conductive trace density, while continuing to use the reinforcing plate taught by Nomoto to increase circuit board strength. 
	Regarding Claim 3, Nomoto teaches:
a base film with multiple branch portions for arranging the wires off of a trunk portion to connect to the cells (Fig. 1)
a reinforcing film 22a provided on the branch portions (Fig. 3)
	Regarding Claim 6, Nomoto teaches:
a flexible printed circuit board comprising a base film 11 and multiple wire traces 17/18 formed on the base film (Fig. 3A, paras 0063-0068)
multiple bus bars connected to multiple wires provided on the circuit board and connected to electrodes (e.g. para 0069)
wherein in a region attached to a battery including multiple arrayed cells the conductive traces are provided on only one surface of the base film (Fig. 1, para 0060)
wherein the circuit board includes multiple conductive portions configured to electrically connect a top trace to a bottom trace through a conductive via (Fig. 3a)
	Nomoto does not explicitly teach:
wherein “at at least part of a region apart from the region attached to the battery” a conductive trace is formed on both sides of the base film connected by a conductive via
	Circuit boards with inter-surface vias for connecting traces on both sides were conventional in the circuit board art. Casson, for example, teaches plated conductive through holes for connecting conductive traces on opposite sides of a circuit board (Figs. 1a-c), and teaches that such double-sided circuits provide more room to accommodate traces and parts with sufficient spacing (columns 1-2). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a dual-sided circuit board with conductive vias away from the cell connection towards the controller or other gathering point on the circuit board, in order to increase the density of connections possible (see e.g. bottom of column 1 to top of column 2 of Casson) or to provide ways of crossing conductive vias on opposite surfaces in order to shorten overall conductive trace length, thereby saving on material costs (e.g. copper).
	Regarding Claim 7, Nomoto teaches:
reinforcing plate 23a attached to a region with a conductive via
	Although Nomoto does not explicitly teach conductive through-holes, Casson, as discussed above, teaches such conductive vias for connecting opposite side conductive traces, and it would have been obvious to one of ordinary skill in the art use such through holes in order to increase conductive trace density, while continuing to use the reinforcing plate taught by Nomoto to increase circuit board strength. 
	Regarding Claim 8, Nomoto teaches:
a base film with multiple branch portions for arranging the wires off of a trunk portion to connect to the cells (Fig. 1)
a reinforcing film 22a provided on the branch portions (Fig. 3)
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 2014/0370343 to Nomoto et al.) in view of Casson (US Patent No. 5,502,889 to Casson et al.) in further view of Ota (US 2019/0044197 to Ota et al.).
	Regarding Claims 4 and 9, Nomoto does not explicitly teach:
a bending portion allowing expansion and contraction in a longitudinal direction 
	Ota, however, from the same field of invention, regarding a printed circuit board, teaches bending portions 21e (Figs., para 0028). It would have been obvious to provide such bending portions in the circuit board of Nomoto with the motivation to increase the slack and improve tolerance for connections in a battery pack.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (US 2014/0370343 to Nomoto et al.) in view of Casson (US Patent No. 5,502,889 to Casson et al.) in further view of Volfson (US Patent No. 4,980,034 to Volfson et al.).
	Regarding Claims 5 and 10, Nomoto does not explicitly teach:
wherein the upper and lower wires are connected at multiple locations through conductive vias
	Volfson, however, from the same field of invention, regarding a high-density flexible circuit, teaches redundant vias to provide better contact between upper and lower surfaces (column 8 lines 36-44). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art what the advantages (protection against individual failure, better contact) and disadvantages (increased cost) were for providing redundant connections, and therefore it would have been obvious to provide redundant connections where better contact or protection against failure were priorities. 
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723